       Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 1 of 12


 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                       FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                      SAN JOSE DIVISION
11

12
     EARNEST PARTNERS, LLC, a Delaware           Case No. 19-5489-LHK
13   limited liability company,

14                Plaintiff,                     STIPULATED [AND PROPOSED]
                                                 PROTECTIVE ORDER
15         v.
                                                 Complaint Filed:   August 30, 2019
16   EARNEST LLC, a Delaware limited liability
     company, EARNEST OPERATIONS LLC, a
17   Delaware limited liability company, and
     NAVIENT CORPORATION, a Delaware
18   corporation

19                Defendants.

20

21

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                                                  -1-
     CASE NO. 19-5489-LHK
          Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 2 of 12


 1            Plaintiff Earnest Partners, LLC (“Plaintiff”) and Defendants Earnest LLC, Earnest

 2   Operations LLC, and Navient Corporation (collectively, the “Defendants”) (together with

 3   Plaintiff, the “Parties,” and each entity individually a “Party”) are parties to the above-referenced

 4   Case No. 19-5489 (“the Action”).

 5   1.       PURPOSES AND LIMITATIONS

 6            1.1   Discovery in this Action is likely to involve production of confidential, proprietary,

 7   or private information for which special protection may be warranted. Accordingly, the Parties

 8   hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

 9   Parties acknowledge that this agreement is consistent with Fed. R. Civ. P. 26(c) and Local Civil

10   Rule 79-5. It does not confer blanket protection on all disclosures or responses to discovery, the

11   protection it affords from public disclosure and use extends only to the limited information or

12   items that are entitled to highly confidential and confidential treatment under the applicable legal

13   principles, and it does not presumptively entitle parties to file confidential information under seal.

14            1.2   This Protective Order shall apply to all documents and portions thereof, things, or

15   any other form of evidence or information subject to discovery or that can be protected under Fed.

16   R. Civ. P. 26(c) in the Action that are owned, possessed, or controlled by a Party or a non-party,

17   provided that such non-parties receive and agree to be bound by the terms of this Order

18   (“Producing Party”), and that contain the Producing Party’s trade secrets or other confidential

19   proprietary or commercial information and all information derived therefrom (“Protected

20   Material”), including, without limitation, documents, things, deposition testimony, interrogatory

21   answers, answers to requests for admissions, expert reports, and other discovery materials that are

22   provided to or received by another party or non-party in the Action (“Receiving Party”), whether

23   produced informally or in response to formal methods of discovery.

24            1.3   It shall be the duty of the Producing Party to give notice of the Protected Material

25   designated to be covered by this Protective Order in the manner set forth in Paragraph 4 below.

26   The duty of the Receiving Party or parties and of all other persons bound by this Protective Order

27   to maintain the confidentiality of Protected Material so designated shall commence with such

28   notice. Subject to the provisions of this Order, Protected Material shall be designated by the

     STIPULATED PROTECTIVE ORDER                                                                  -2-
     CASE NO. 19-5489-LHK
          Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 3 of 12


 1   Producing Party with one of the following designations:

 2                  a.      “CONFIDENTIAL”; or

 3                  b.      “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.”

 4   2.       “CONFIDENTIAL” AND “HIGHLY CONFIDENTIAL” MATERIAL

 5            2.1   A Producing Party may designate Protected Material as “CONFIDENTIAL” if

 6   such material constitutes or contains, in whole or in part, information that has not been made

 7   public and is not generally known, which the Producing Party would not normally reveal to third-

 8   parties or would cause third-parties to maintain in confidence or which the Producing Party

 9   reasonably believes in good faith is significantly sensitive and protected by a right to privacy

10   under federal or state law and any other applicable privilege or right related to confidentiality or

11   privacy. This designation includes all materials referring or relating to the foregoing, including

12   but not limited to copies, summaries, and abstracts of the foregoing.

13            2.2   A    Producing    Party   may     designate   Protected    Material   as   “HIGHLY

14   CONFIDENTIAL – ATTORNEYS’ EYES ONLY” if such material constitutes or contains, in

15   whole or in part, information that has not been made public and is not generally known, which the

16   Producing Party would not normally reveal to third-parties or would cause third-parties to

17   maintain in confidence, and which the Producing Party (a) reasonably believes will harm its

18   competitive position if the information becomes known to a party other than the Producing Party;

19   or (b) reasonably believes in good faith is significantly sensitive and protected by a right to

20   privacy under federal or state law and any other applicable privilege or right related to

21   confidentiality or privacy. The designation is reserved for information that includes proprietary

22   information related to future product or service offerings, financial or technical or commercially

23   sensitive competitive information related to current or future product or service offerings, strategic

24   plans, the Producing Party’s product or service offerings, non-public financial data including sales,

25   expenditures, and net profit information and/or the identification of customers or potential

26   customers, documents that would reveal trade secrets, licensing documents or licensing

27   communications, the disclosure of which the Producing Party reasonably believes could provide a

28   significant competitive advantage to the Receiving Party or will harm its competitive position if it

     STIPULATED PROTECTIVE ORDER                                                                 -3-
     CASE NO. 19-5489-LHK
          Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 4 of 12


 1   becomes known to a party other than the Producing Party (the foregoing types of material shall be

 2   referred to herein as “Highly Confidential” material). This designation includes all materials

 3   referring or relating to the foregoing, including but not limited to copies, summaries, and abstracts

 4   of the foregoing.

 5            2.3   Each page of any material the Producing Party wishes to designate as Protected

 6   Material must be labeled with the legend “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

 7   ATTORNEYS’ EYES ONLY,” as appropriate, at the time the material, or a copy thereof, is

 8   provided to the Receiving Party. In the case of material contained in or on media other than paper

 9   (e.g., natively produced documents), the Producing Party shall affix such a label to the material or

10   file name, or use its best efforts to identify the material as Protected Material.

11            2.4   The failure by a Producing Party to designate specific documents or materials as

12   Protected Material shall not be deemed a waiver in whole or in part of a claim of confidentiality as

13   to such documents or materials. Upon written notice to the Receiving Party of such failure to

14   designate, or of incorrect designation, the Receiving Party shall cooperate to retrieve disseminated

15   copies, and restore the confidentiality of the information that was inadvertently disclosed beyond

16   those persons authorized to review such information pursuant to Paragraph 7, and shall thereafter

17   take reasonable steps to ensure that the Protected Material is treated in accordance with the

18   designation. No person or Party shall incur any liability hereunder with respect to disclosure that

19   occurred prior to the receipt of written notice of the mistaken designation.

20   3.       SCOPE

21            The protections conferred by this agreement cover not only Confidential and Highly

22   Confidential material (as defined above), but also (1) any information copied or extracted from

23   Confidential or Highly Confidential material; (2) all copies, excerpts, summaries, or compilations

24   of Confidential or Highly Confidential material; and (3) any testimony, conversations, or

25   presentations by the Parties or their counsel that might reveal Confidential or Highly Confidential

26   material. However, the protections conferred by this agreement do not cover information that is in

27   the public domain or becomes part of the public domain through trial or otherwise.

28

     STIPULATED PROTECTIVE ORDER                                                                -4-
     CASE NO. 19-5489-LHK
          Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 5 of 12


 1   4.       ACCESS TO AND USE OF INFORMATION AND MATERIAL

 2            4.1   Basic Principles.     A Receiving Party may use information or material that is

 3   disclosed or produced by another Party or by a non-party in connection with this case only for

 4   prosecuting, defending, or attempting to settle this Action. Confidential material and Highly

 5   Confidential material may be disclosed only to the categories of persons and under the conditions

 6   described in this agreement. Confidential and Highly Confidential material must be stored and

 7   maintained by a Receiving Party at a location and in a secure manner that ensures that access is

 8   limited to the persons authorized under this agreement.

 9            4.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

10   by the Court or permitted in writing by the Producing Party, a Receiving Party may disclose any

11   Confidential material only to:

12                  (a)      the Receiving Party’s counsel of record in this action, as well as employees

13   of counsel to whom it is reasonably necessary to disclose the information for this litigation;

14                  (b)      the officers, directors, and employees (including in house counsel) of the

15   Receiving Party to whom disclosure is reasonably necessary for this litigation;

16                  (c)      experts and consultants to whom disclosure is reasonably necessary for this

17   litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

18                  (d)      the court, court personnel, and court reporters and their staff;

19                  (e)      outside litigation support personnel retained by counsel of record to assist in

20   the preparation and/or litigation of the Action, including contract attorneys or outside copying

21   service vendors or electronic document management vendors;

22                  (f)      during their depositions, witnesses in the action to whom disclosure is

23   reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

24   (Exhibit A), unless otherwise agreed by the Producing Party or ordered by the Court. Pages of

25   transcribed deposition testimony or exhibits to depositions that reveal Confidential material must

26   be separately bound by the court reporter and may not be disclosed to anyone except as permitted

27   under this agreement;

28                  (g)      the author or recipient of a document containing the information or a

     STIPULATED PROTECTIVE ORDER                                                                  -5-
     CASE NO. 19-5489-LHK
       Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 6 of 12


 1   custodian or other person who otherwise possessed or knew the information; or

 2                  (h)     a third-party witness or potential third-party witness for the purpose of

 3   conducting an examination of such witness during a trial or deposition or for the purpose of

 4   preparing such witness for the trial examination or deposition or interviewing such witness or

 5   potential witness, provided, however, that such witness has signed the “Acknowledgment and

 6   Agreement to Be Bound” (Exhibit A) and provided that before any such disclosure, the Receiving

 7   Party shall give at least 10 calendar days advance notice in writing to the Producing Party, stating

 8   the names and addresses of the person(s) to whom the disclosure will be made, identifying with

 9   particularity the documents to be disclosed, and stating the purpose of the disclosure. If, within

10   the 10 calendar day period, a motion is filed objecting to the proposed disclosure, disclosure is not

11   permissible until and unless the Court denies such motion;

12                  (i)     Any other person agreed to in writing by the Parties, provided that such

13   person signs the “Acknowledgment and Agreement to Be Bound” (Exhibit A).

14          4.3     Disclosure of “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY”

15   Information or Items.     Only the following persons shall have access to or retain material

16   designated as “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY,” and even for these

17   personnel, only to the extent reasonably necessary for purposes of this litigation:

18                  a.      persons listed in Paragraph 4.2(a), (c), (d), (e), (g), and (i) above;

19                  b.      persons listed in Paragraph 4.2(h), provided, however, that such person has

20   executed the “Acknowledgment and Agreement to Be Bound” (Exhibit A) and provided that

21   before any such disclosure, the Receiving Party shall give at least 10 calendar days advance notice

22   in writing to the Producing Party, stating the names and addresses of the person(s) to whom the

23   disclosure will be made, identifying with particularity the documents to be disclosed, and stating

24   the purpose of the disclosure; if, within the 10 calendar day period, a motion is filed objecting to

25   the proposed disclosure, disclosure is not permissible until and unless the Court denies such

26   motion; and;

27                  c.      persons whom the Producing Party agrees in writing or on the record at a

28   deposition may be shown “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” material.

     STIPULATED PROTECTIVE ORDER                                                                     -6-
     CASE NO. 19-5489-LHK
          Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 7 of 12


 1            4.4     Filing Confidential or Highly Confidential Material. Local Civil Rule 79-5 sets

 2   forth the procedures that must be followed and the standards that will be applied when a party

 3   seeks permission from the court to file material under seal.

 4   5.       DESIGNATING PROTECTED MATERIAL

 5            5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party

 6   or non-party that designates information or items for protection under this agreement must take

 7   care to limit any such designation to specific material that qualifies under the appropriate

 8   standards.     The Producing Party must designate for protection only those parts of material,

 9   documents, items, or oral or written communications that qualify, so that other portions of the

10   material, documents, items, or communications for which protection is not warranted are not

11   swept unjustifiably within the ambit of this agreement.

12            Mass, indiscriminate, or routinized designations are prohibited. Designations that are

13   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

14   unnecessarily encumber or delay the case development process or to impose unnecessary expenses

15   and burdens on other parties) expose the Producing Party to sanctions.

16            If it comes to a Producing Party’s attention that information or items that it designated for

17   protection do not qualify for protection, the Producing Party must promptly notify all other Parties

18   that it is withdrawing the mistaken designation.

19            5.2     Manner and Timing of Designations.         Except as otherwise provided in this

20   agreement, or as otherwise stipulated or ordered, disclosure or discovery material that qualifies for

21   protection under this agreement must be clearly so designated before or when the material is

22   disclosed or produced.

23                    (a)    Information in documentary form: (e.g., paper or electronic documents and

24   deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

25   the Producing Party must affix the word “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL –

26   ATTORNEYS’ EYES ONLY” to each page that contains Confidential or Highly Confidential

27   material.

28                    (b)    Testimony given in deposition or in other pretrial proceedings: the Parties

     STIPULATED PROTECTIVE ORDER                                                                 -7-
     CASE NO. 19-5489-LHK
          Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 8 of 12


 1   and any participating non-parties must identify on the record, during the deposition or other

 2   pretrial proceeding, all protected testimony, without prejudice to their right to so designate other

 3   testimony after reviewing the transcript. Any Party or non-party may, within twenty-one days

 4   after receiving the transcript of the deposition or other pretrial proceeding, designate portions of

 5   the transcript, or exhibits thereto, as Confidential or Highly Confidential. If a Party or non-party

 6   desires to protect Confidential or Highly Confidential information at trial, the issue should be

 7   addressed during the pre-trial conference.

 8                  (c)     Other tangible items: the Producing Party must affix in a prominent place

 9   on the exterior of the container or containers in which the information or item is stored the word

10   “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY.” If only a

11   portion or portions of the information or item warrant protection, the Producing Party, to the

12   extent practicable, shall identify the protected portion(s).

13            5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

14   designate qualified information or items does not, standing alone, waive the Producing Party’s

15   right to secure protection under this agreement for such material. Upon timely correction of a

16   designation, the Receiving Party must make reasonable efforts to ensure that the material is treated

17   in accordance with the provisions of this agreement.

18   6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

19            6.1   Timing of Challenges. Any Party or non-party may challenge a designation of

20   confidentiality at any time. Unless a prompt challenge to a Producing Party’s confidentiality

21   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

22   burdens, or a significant disruption or delay of the litigation, a Party does not waive its right to

23   challenge a confidentiality designation by electing not to mount a challenge promptly after the

24   original designation is disclosed.

25            6.2   Meet and Confer. The Parties must make every attempt to resolve any dispute

26   regarding confidentiality designations without court involvement.           Any motion regarding

27   confidentiality designations or for a protective order must include a certification, in the motion or

28   in a declaration or affidavit, that the movant has engaged in a good faith meet and confer

     STIPULATED PROTECTIVE ORDER                                                                -8-
     CASE NO. 19-5489-LHK
          Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 9 of 12


 1   conference with other affected Party in an effort to resolve the dispute without court action. The

 2   certification must list the date, manner, and participants to the conference. A good faith effort to

 3   confer requires a face-to-face meeting or a telephone conference.

 4            6.3    Judicial Intervention.   If the Parties cannot resolve a challenge without court

 5   intervention, the Producing Party may file and serve an administrative motion under Local Civil

 6   Rule 7-11. The burden of persuasion in any such motion shall be on the Producing Party.

 7   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose

 8   unnecessary expenses and burdens on other parties) may expose the challenging party to sanctions.

 9   All Parties shall continue to maintain the material in question as Confidential or Highly

10   Confidential until the Court rules on the challenge.

11   7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
              LITIGATION
12
              If a Party is served with a subpoena or a court order issued in other litigation that compels
13
     disclosure of any information or items designated in this action as “CONFIDENTIAL” or
14
     “HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY” that Party must:
15
                     (a)     promptly notify the Producing Party in writing and include a copy of the
16
     subpoena or court order;
17
                     (b)     promptly notify in writing the Party who caused the subpoena or order to
18
     issue in the other litigation that some or all of the material covered by the subpoena or order is
19
     subject to this agreement. Such notification shall include a copy of this agreement; and
20
                     (c)     cooperate with respect to all reasonable procedures sought to be pursued by
21
     the Producing Party whose Confidential or Highly Confidential material may be affected.
22
     8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
23            If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Confidential
24   or Highly Confidential material to any person or in any circumstance not authorized under this
25   agreement, the Receiving Party must immediately (a) notify in writing the Producing Party of the
26   unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the protected
27   material, (c) inform the person or persons to whom unauthorized disclosures were made of all the
28   terms of this agreement, and (d) request that such person or persons execute the

     STIPULATED PROTECTIVE ORDER                                                                  -9-
     CASE NO. 19-5489-LHK
      Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 10 of 12


 1   “Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

 2   9.     INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED
            MATERIAL
 3

 4          When a Producing Party gives notice to a Receiving Party that certain inadvertently

 5   produced material is subject to a claim of privilege or other protection, the obligations of the

 6   Receiving Party are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B).

 7          The production of any documents in this proceeding shall not, for the purposes of this

 8   proceeding or any other proceeding, constitute a waiver by the Producing Party of any privilege

 9   applicable to those documents, including the attorney-client privilege, attorney work-product

10   protection, or any other privilege or protection recognized by law, subject to the provisions of Fed.

11   R. Evid. 502.

12          10.    NON TERMINATION AND RETURN OF DOCUMENTS
            Within 60 days after the termination of this action, including all appeals, each Receiving
13
     Party must return all Confidential and Highly Confidential material to the Producing Party,
14

15   including all copies, extracts and summaries thereof. Alternatively, the Parties may agree upon

16   appropriate methods of destruction.

17          Notwithstanding this provision, counsel are entitled to retain one archival copy of all
18
     documents filed with the court, trial, deposition, and hearing transcripts, correspondence,
19
     deposition and trial exhibits, expert reports, attorney work product, and consultant and expert
20
     work product, even if such materials contain Confidential or Highly Confidential material.
21
            The confidentiality obligations imposed by this agreement shall remain in effect until a
22

23   Producing Party agrees otherwise in writing or a court orders otherwise.

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                                                               - 10 -
     CASE NO. 19-5489-LHK
       Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 11 of 12


 1           IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
 2   DATED: May 8, 2020
 3
     EARNEST PARTNERS, LLC                  EARNEST LLC, EARNEST OPERATIONS
 4                                          LLC, and NAVIENT CORPORATION
     By their attorneys,
 5                                          By their attorneys,
     /s/ Judith A. Powell
 6   Judith A. Powell                       /s/ Anh-khoa T. Tran
     KILPATRICK TOWNSEND &                  Anh-khoa Tran
 7   STOCKTON
     LLP                                    WILMER CUTLER PICKERING HALE
 8   jpowell@kilpatricktownsend.com          AND DORR LLP
     Sarah E. Holland                       Kathryn Zalewski (SBN 263119)
 9   seholland@kilpatricktownsend.com        kathryn.zalewski@wilmerhale.com
     1100 Peachtree Street NE, Suite 2800   Anh-khoa Tran (SBN 295393)
10   Atlanta, GA 30309                       khoa.tran@wilmerhale.com
     Telephone: (404) 815-6433              950 Page Mill Road
11   Facsimile: (404) 541-3347              Palo Alto, CA 94304
                                            Telephone: (650) 858-6000
12   Gregory S. Gilchrist                   Facsimile: (650) 858-6100
     KILPATRICK TOWNSEND & STOCKTON
13   LLP                                    WILMER CUTLER PICKERING HALE
     ggilchrist@kilpatricktownsend.com       AND DORR LLP
14   Two Embarcadero Center, Suite 1900     Mark G. Matuschak (pro hac vice)
     San Francisco, CA 94111                 mark.matuschak@wilmerhale.com
15   Telephone: 415 576 0200                Vinita Ferrera (pro hac vice)
     Facsimile: 415 576 0300                 vinita.ferrera@wilmerhale.com
16                                          60 State Street
     Attorneys for Plaintiff                Boston, MA 02109
17                                          Telephone: (617) 526-6000
                                            Facsimile: (617) 526-5000
18
                                            Attorneys for Defendants
19

20

21          PURSUANT TO STIPULATION, IT IS SO ORDERED.

22

23          DATED: May 8, 2020                        The Honorable Susan van Keulen
                                                      United States Magistrate Judge
24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                                                - 11 -
     CASE NO. 19-5489-LHK
      Case 5:19-cv-05489-LHK Document 48 Filed 05/08/20 Page 12 of 12


 1                                               EXHIBIT A

 2                        ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND

 3           I,                                            [print     or   type     full    name],      of

 4                                                     [print or type full address], declare under penalty

 5   of perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 6   issued by the United States District Court for the Northern District of California on May ____,

 7   2020, in the case of Earnest Partners, LLC v. Earnest, LLC, et al., Case No. 19-cv-5489-LHK. I

 8   agree to comply with and to be bound by all the terms of this Stipulated Protective Order and I

 9   understand and acknowledge that failure to so comply could expose me to sanctions and

10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any manner

11   any information or item that is subject to this Stipulated Protective Order to any person or entity

12   except in strict compliance with the provisions of this Order.

13           I further agree to submit to the jurisdiction of the United States District Court for the

14   Northern District of California for the purpose of enforcing the terms of this Stipulated Protective

15   Order, even if such enforcement proceedings occur after termination of this action.

16

17   Date:

18   City and State where sworn and signed:

19

20   Printed name:

21   Signature:

22

23

24

25

26

27

28

     STIPULATED PROTECTIVE ORDER                                                               - 13 -
     CASE NO. 19-5489-LHK
